Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications - ADS
The Application Data Sheet (ADS) submitted with this application is objected to because it does not state that the instant reissue application is a reissue of U.S. Patent No. 10,526,052.  In the Domestic Benefit section, the box for “continuity type” from the 15/771,836 application has been left blank.  A corrected ADS must be filed with the next response, and should include “reissued of” in the box for continuity type.
See MPEP 605.01(a) for information on correcting an ADS.

Drawings
The drawings are objected to under 37 CFR 1.84 because Figure 8 appears to show modified forms of construction in the same view.  
In column 3, lines 3 and 51, figure 8 is described as a “horizontal sectional exploded view,” but this figure shows four separate cross-sectional views, not an exploded view.  If Applicant maintains that figure 8 is a single exploded view, then correction is required to comply with 37 CFR 1.84(h)(1), which states:  Exploded views, with the separated parts embraced by a bracket, to show the relationship or order of assembly of various parts are permissible.  When an exploded view is shown in a figure which is on the same sheet as another figure, the exploded view should be placed in brackets.
However, figure 8 appears to show modified forms or different embodiments of the invention, and not an exploded view.  The views shown at the far left and far right of figure 8 appear to show modified forms of the construction of the liquefied gas tank 20 and/or the hull of the ship.  37 CFR 1.84(h)(5) requires modified forms of construction to be shown in separate views.
Further, figure 8 appears to show multiple views, but the views are not individually labelled.  37 CFR 1.84(u) requires that the different views must be numbered in consecutive Arabic numerals, starting with 1, in the order in which they appear on the drawing sheet(s).  It is suggested that the views shown in figure 8 be labelled 8A, 8B, 8C, and 8D.  
Moreover, because the two right-hand figures of figure 8 appear to show a modification or a separate embodiment from what is shown in the two left-hand figures, reference characters for the modified portions should be distinguished from the original portions.  For example, in the two right-hand figures reference characters 13, 18, and 20, at least, should be distinguished such as by adding a prime (13’, 18’, and 20’).  
Note that the specification would also have to be amended to reflect this correction, and also for the possible corrections for the problems noted above.
The drawings are objected to under 37 CFR 1.83(a) because the “at least two bending parts” recited in claim 4 are not shown.  

Corrected drawing sheets in compliance with 37 CFR 1.173(b)(3) are required in reply to the Office action to avoid abandonment of the application.  
No new matter should be entered.
Note that amendments in reissue applications are different from standard utility application practice and are governed by 37 CFR 1.173.  
37 CFR 1.173(b)(3) reads:
Drawings.  One or more patent drawings shall be amended in the following manner:  Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document.  Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended.  Amended figures must be identified as "Amended," and any added figure must be identified as "New."  In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled."  All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings.  
(i) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be included.  The marked-up copy must be clearly labeled as "Annotated Marked-up Drawings" and must be presented in the amendment or remarks section that explains the change to the drawings. 
(ii) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner.

The objection to the drawings will not be held in abeyance. 
See also MPEP 1453.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  There appears to be no description of the first gas tank having “at least two bending parts” as set forth in claim 4.  Lines 24-27 of column 5 state that “a side surface of the first liquefied gas tank 20a may have a bending part (not shown) at which the side surface is bent twice such that the angle of inclination increases,” but there is no support for there being two or more bending parts are recited in the claim.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  

The disclosure is further objected to because it does not appear to describe the subject matter of figure 8 in such a way as to reasonably convey to one of ordinary skill in the art what is shown therein.
Figure 8 is described as an “horizontal sectional exploded view,” but instead appears to show cross-sectional views of multiple embodiments.  Alternatively, the figure(s) appears to show the steps of a process of modifying the ship/tank of the far left figure into the configuration shown in the far right figure.
The only description of figure 8 is found in lines 20-31 of column 9:
Specifically, referring to FIG. 8, a liquefied gas carrier that has a liquefied gas storage capacity of less than 70K and can pass through the old Panama Canal is divided into an upper part 16, a central part 18, and a lower part 17.  In the present invention, the total height of the body 10 is increased by vertically extending only the central part 18 while equally maintaining the vertical lengths of the upper part 16 and the lower part 17, so that a liquefied gas storage capacity of 70K or more (Preferably, 78.7K) is secured.

Thus, it appears the far left figure is described as a prior art tank/hull (a gas storage capacity of less than 70K), but the figure is not positively specified as showing the prior art.  Further, the description of increasing the total height of the body 10 by vertically extending only the central part 18 to achieve a gas storage capacity of 70K or more appears to set forth a method, but no actual method steps are described.  
As such, it is impossible to determine with any certainty what is shown and described with respect to figure 8.

The specification is further objected to because in lines 49-50 of column 7, the phrase “a lower end corner of the liquefied gas tank 20 may have a shape cut inclined” is not understood as to what comprises a “shape cut inclined” and appears to be an incomplete sentence.
Appropriate correction is required.
No New Matter should be entered.
Note that amendments in reissue applications are governed by 37 CFR 1.173.  See MPEP 1411 and 1453 for information concerning the manner of amending the specification in reissue.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to more than one statutory class of subject matter.
Claim 1 purports to be an apparatus claim by reciting a “liquefied gas carrier” in the preamble, but sets forth the method step of “wherein a total height of the body is increased by vertically extending the central part to upwardly move the manifold and the upper part,” thereby crossing two statutory classes of invention. 



 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification of the subject 10,526,052 patent lacks a description of the  “liquefied gas storage capacity of 70K cubic meters or more” as recited in claim 1.
The ‘052 patent describes the instant carrier as having a liquefied gas storage capacity of 70K or more, and also describes prior art carriers having a capacity of less than 70K.  See for example columns 2, 6, and 9.  However, nowhere in the specification is there a unit of measurement, such as a volume or a weight, given for the storage capacity of 70K or more.  In fact, the terms “cubic” and “meters” as now claimed do not appear anywhere in the specification.
During the original prosecution of the ‘052 patent, the original specification filed with the 15/771,836 application on April 27, 2018 did not include any units of measurement for the capacity of “70K or more.”  Moreover, none of the claims filed with the application included a unit of measurement, and claim 1 merely recited “a liquefied gas storage capacity of 70K or more, preferably 78.7K.”  As such, nowhere in the originally filed disclosure of the ‘836 application was there a unit of measurement associated with the capacity of the liquefied gas storage carrier.
However, in the response filed August 1, 2019, claim 1 was amended to recite “a liquefied gas storage capacity of less than 70K cubic meters” and also “a liquefied gas storage capacity of 70K cubic meters or more.”
While it is known that a volume of LPG can be measured in cubic meters, it is also known to measure the volume in liters, cubic feet, kilograms or tonnes, and barrels. 
Therefore, the originally-filed disclosure did not reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention now claimed in the patent.  The volume unit of “cubic meters” was added only after the ‘836 application was originally filed, and therefore introduced new matter into the disclosure.
This is a New Matter rejection.

Claim 1 further contains new matter in the limitation “wherein an outside of the upper deck where the drip tray is placed is inclined more downwardly than an inside thereof.”  
The disclosure of the ‘052 patent does not describe “an inside” as set forth in claim 1.  The specification and claims originally filed with the ‘836 application did not describe or recite “an inside” of any element of the invention.
The limitation “an inside thereof” was added to claim 1 as amended in the Response filed August 1, 2019, and therefore introduced new matter into the disclosure.
Therefore, the originally-filed disclosure did not reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed “outside of the upper deck where the drip tray is placed is inclined more downwardly than an inside thereof” as now recited in the patent.
This is a New Matter rejection.
  
Enablement
Claims 1-7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the concept of increasing the storage capacity of a ship by raising the vertical height of the body of the ship, does not reasonably provide enablement as to how increasing the vertical height is achieved.  The specification does not enable a person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claim 1 recites, in-part:  “wherein a total height of the body is increased by vertically extending the central part to upwardly move the manifold and the upper part, so that a liquefied gas storage capacity of 70K cubic meters or more is obtained.”
The disclosure is unclear as to whether the liquefied gas carrier (ship) is designed and built to have an increased vertical height relative to a prior art ship, or whether an existing ship is modified through a process to increase the vertical height of the body of the ship.
Lines 21-25 of column 2 state that the liquefied gas tank may be formed to extend further than the gas tank of a liquefied gas carrier having a lesser storage capacity, implying that a larger gas tank is chosen or manufactured (existing tank is not modified).
Lines 26-30 of column 2 state that the vertical lengths of the upper part and the lower part of the liquefied gas tank may be formed equal to those of an upper part and a lower part of a liquefied gas tank of a liquefied gas carrier having a liquefied gas storage capacity of less than 70K, again implying that the gas tank is not modified.
In column 6, lines 51-54 state that the body 10 of the ship may be modified to have an increased storage capacity, implying that the ship is modified; while lines 58-63 state that the upper part 16, the lower part 17, in the central part 18 are concepts obtained by virtually dividing the liquefied gas carrier 1, making it questionable whether or not the ship is physically modified.
Lines 29-36 of column 8 describe increasing the height of the liquefied gas tank.
Lines 26-36 of column 9 state that the total height of the body of the ship is increased by vertically extending only the central part 18 to attain the increased storage capacity, implying a modification of at least the central part 18, implying a method of modifying an existing ship.
Lines 48-51 of column 10 further describe vertically extending the central part 18 to increase the storage capacity.
However, other than “vertically extending” the height of the central part 18, no actual method steps, such as removing portions of the body of the ship or the central part 18 and/or substituting a larger central part 18, are described.
As noted above in the objection to the drawings, the disclosure is unclear as to whether Figure 8 shows cross-sectional views of multiple embodiments, or shows the steps of a process of modifying a prior art ship to have the configuration shown in the far right figure, and therefore does not shed light on the manner in which storage capacity is increased.
Therefore, the disclosure of the ‘052 patent does not enable one of ordinary skill in the art to increase the total height of the body “by vertically extending the central part upwardly to move the manifold and the upper part” to obtain the claimed liquefied gas storage capacity, without undue experimentation, at least because the disclosure is completely ambiguous as to how the central part is vertically extended and/or how the gas storage capacity is increased.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the limitation of “an outside of the upper deck where the drip tray is placed is inclined more downwardly than an inside thereof” is indefinite because the claim is silent as to which part of the carrier, upper deck, or drip tray is referred to by “an inside thereof.”  
Claim 3 is indefinite because the shell and the single hull are both inferentially recited, and therefore a shell of the body is defined with respect to a single hull, which his not positively recited as part of the invention.
In claim 5, the vertical length of the central part of each of the inventive liquefied gas tanks is compared to the vertical length of a central part of a prior art/unclaimed liquefied gas tank of a liquefied gas carrier having a liquefied gas storage capacity of less than 70K cubic meters.  The claim is indefinite because, other than a storage capacity of less than 70K cubic meters, the dimensions of the prior art/unclaimed liquefied gas tank are not provided.  Because the dimensions, especially the vertical length of the central part, of the prior art/unclaimed gas tank are not provided, the vertical length of the central part of each of the claimed liquefied gas tanks is being defined by properties which are unknown.  By defining the claimed vertical length by comparison to properties which are unknown, the claimed vertical length is also unknown and the metes and bounds of claim 5 cannot be determined.  Moreover, it is impossible for those of ordinary skill in the art to determine when another liquefied gas carrier infringes on that set forth in claim 5.
Claim 6 is indefinite for reasons similar to claim 5, namely because the vertical lengths of the upper part and the lower part of each claimed liquefied gas tank are  defined by an upper part and a lower part of a prior art/unclaimed art liquefied gas tank of a liquefied gas carrier for which the dimensions are unknown, and the metes and bounds of claim 6 cannot be determined.
Further, portions of the inventive liquefied gas tanks are compared to prior art/unclaimed liquefied gas tanks of a carrier having a gas storage capacity of less than 70K cubic meters.  However, no other dimensions or properties of the prior art carrier, such as the length of the carrier or the number of liquefied gas tanks, are given, and therefore it is impossible to know how or why the prior art/unclaimed carrier has a capacity of less than 70K cubic meters.  
Claim 7 is indefinite because the shell is inferentially recited, thereby defining the liquefied gas tanks in reference to an element which his not positively claimed as part of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Delli Paoli in view of Miller, Keehan, and Knutsen.
Delli Paoli (U.S. Patent 3,326,167) discloses a liquefied gas carrier having a width of less than 32.3 meters to pass through the old Panama Canal, having a liquefied gas storage including a plurality of liquified gas tanks;
a body including a lower part having a bottom and a lower end of each of the liquefied gas tanks, an upper part having an upper deck and an upper end of each of the liquefied gas tanks, and a central part provided between the upper part and the lower part and having vertical left and right sides, as shown in figure 4.
Delli Paoli does not appear to disclose that the height of the body is increased by vertically moving the central part upwardly.  Delli Paoli further does not appear to show a manifold or a drip tray.
Miller (U.S. Patent 3,406,650) teaches a method for increasing the load capacity of a vessel by increasing the height of a central part.  As shown in figure 7, the body can be considered to have upper, lower, and central parts.  As shown in figure 8, the upper part is removed from the central part, such that an extension member 176 may be inserted therebetween as shown in figure 10.  As shown in figure 9, the height of the central member has been increased to increase the load capacity of the vessel.
Keehan (U.S. Patent 6,267,069) teaches a vessel for transporting LNG or LPG comprising a plurality of gas storage tanks 14.  The tanks have upper and lower parts, and a cylindrical central portion.  As described in column 7, lines 1-14, the height of the cylindrical tanks can be increased without increasing the size of the vessel.  As noted in lines 17-18 and 38-43 of the same column, the increased height of the tanks results in a vessel that can carry more cargo at the same draft in a smaller ship.  Keehan further teaches a manifold 16 installed at the upper deck, as is well-known in the art. 
From the teachings of Miller and Keehan, it would have been obvious to those of ordinary skill in the art at the time of filing to provide the vessel of Delli Paoli with a manifold and further to increase a total height of the body by vertically extending the central part to upwardly move the manifold and the upper part, in order to increase a liquefied gas storage capacity of the vessel.  To increase the capacity to 70K cubic meters or more would have been obvious as a design expedient to optimize the overall dimensions of the vessel.  
It is well-settled that changes in size or shape are not necessarily patentable.  As set forth in In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.  In In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), the Court stated the "mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 
Increasing the height of the body of the vessel of Delli Paoli in light of the teachings of Miller and Keehan yield the predictable result of increasing the capacity without increasing the overall length/width dimensions of the vessel.
To provide the upper deck of the vessel of Delli Paoli with a drip tray near the manifold would have been obvious as taught by Knutsen (U.S. PGPub 2016/0318585 to Knutsen et al.)  in order to collect any liquefied gas which might spill during transfer.  The top decks of Delli Paoli and Miller are shown to be inclined toward the sides of the vessels, and therefore it would have been obvious that an outside of the upper deck where the drip tray is placed is inclined more downwardly than an inside thereof. 
Finally, in the body of Delli Paoli as modified by Miller and Keehan, a height of the central part can be established which is greater than a sum of a height of the upper part and a height of the lower part, as shown in the marked-up figure 4 below:

    PNG
    media_image1.png
    279
    420
    media_image1.png
    Greyscale

With respect to claim 2, for the height of the body to be between 22-23.5 meters would have been obvious as a design expedient, based in-part on the length and width of the vessel or body, the displacement, the desired load capacity, and seaworthiness and stability of the vessel.
With respect to claim 3, a shell 14 of the body of Delli Paoli is provided in a single hull. 
With respect to claim 4, the liquefied gas tanks of Delli Paoli include a first liquefied gas tank 33 disposed at a bow, and as shown in figure 3, the sides of the first gas tank 33 are angled differently from the sides of tanks 35-37, and therefore tank 33 is considered to have at least two bending parts.
With respect to claim 5, the liquefied gas tanks of Delli Paoli as modified by Miller and Keehan include an upper part, a central part, and a lower part, and because the tanks can be modified to have a greater vertical height as taught by Keehan, a vertical length of the central part of each of the liquefied gas tanks is formed to further extend than that of a central part of a liquefied gas tank of a liquefied gas carrier having a lesser liquefied gas storage capacity.  To choose a liquefied gas carrier having a capacity of less than 70K cubic meters for comparison would have been obvious as a design expedient based on the desire to modify the vessel of Delli Paoli to have a gas storage capacity of greater than 70K cubic meters.
With respect to claim 6, to have the vertical lengths of the upper part and the lower part of each liquefied gas tank formed equal to those of an upper part and a lower part of a liquefied gas tank of a liquefied gas carrier having a liquefied gas storage capacity of less than 70K cubic meters would have been obvious because the upper and lower parts have features such as structures for loading/unloading, and/or a base, and modifying the dimensions of the upper and lower parts would negatively affect these features.  In other words, it would have been common sense to modify the central part of the tanks, such as by increasing the vertical height, in order to increase the overall load capacity.
With respect to claim 7, for each of the liquefied gas tanks to be disposed to be spaced apart from a shell of the body at 1.4 m or more would have been obvious as a design expedient, such as to allow enough space for a crew member to inspect the tanks or the shell of the body. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 12 and July 8, 2021, have been considered and placed of record.  Note that the Office actions from the Korean Patent Office listed as NPLs 1-4 on the IDS filed July 8, 2021, have not been considered because they are not in the English language.
It appears that Applicant has not included all of the references that were considered during the prosecution of U.S. Application 15/771,836.  Any reference cited during on the 10,526,052 and not submitted in the reissue application has not necessarily been considered unless cited on the attached PTO-892.  Should applicants wish to ensure that all of the references which were cited in the original patent are considered and cited in the reissue application, an information disclosure statement (IDS) in compliance with 37 CFR 1.97  and 1.98  should be filed in the reissue application. 

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Note Gustafsson et al. which teaches LNG tanks whose height and volume may be increased by using an intermediate portion 10 of varying heights.    


Concurrent/Post Grant Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Applicant’s U.S. Patent No. 10,526,052 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation.  
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.
 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to RUSSELL D STORMER whose telephone number is (571)272-6687.  The Examiner can normally be reached on M-F 9:00-4:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Gay A. Spahn can be reached at 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUSSELL D STORMER/           Primary Examiner, Art Unit 3993                                                                                                                                                                                             
Russell D. Stormer
Patent Reexamination Specialist			                                                                                              
Central Reexamination Unit 
Art Unit 3993                                                                                                                                                                                             
Conferee:  /Patricia L Engle/                             Reexamination Specialist, Art Unit 3993                                                                                                                                                                           

Conferee:	/GAS/     
		Gay Ann Spahn
		Supervisory Patent Reexamination Specialist, AU3993